Leave to appeal is granted and the matter is summarily remanded to the Appellate Division for consideration of the appeal on the merits; and it is further
ORDERED that, while jurisdiction is to remain in the Appellate Division, the matter is temporarily remanded to the Superi- or Court, Chancery Division, for the limited purpose of conducting an expedited hearing on the best interests of the child; and it is further
ORDERED that the Appellate Division shall consider the entire matter on an accelerated basis.